DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                               
Response to Amendment
The Amendment filed 05/03/21 has been entered. Claims 21-22, 26-30, and 33, have been amended, and claim 40 has been cancelled. New claims 41-42 have been entered. Claims 21-34 and 41-42 are addressed in the following office action.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the claimed "an embolic protection device". Accordingly, claims 21-34 and 41-42 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the Accordingly, claims 29 and 30 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the claimed “the expandable hoop is located at the midline of the expandable portion”. Accordingly, claim 30 is not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 31-34, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2013/0066346) in view of Ressemann et al. (US 5,836,868),  both cited in previous office action.
Regarding claim 21, an invention relating to intravascular treatment devices, Pigott discloses (Figs. 1 & 11-13) a method for preparing a zone of attention within a vascular system for subsequent angioplasty, said zone of attention comprising a blood vessel comprising atherosclerotic material (Par. 0023), the method comprising the steps of: providing an intravascular catheter device (10) for preparing the zone of attention comprising: a flexible catheter tube (230; Par. 0052 & 0028); an expandable portion (232) secured to a distal end of said flexible catheter tube (Par. 0053) and comprising a plurality of struts (234A-B), each defining an outer surface, wherein the expandable portion is operable between a closed position (Fig. 11) where the expandable portion has a first diameter, and an opened position 
However, Pigott fails to disclose the method steps of: an embolic protection device surrounding a distal half of the expandable portion; retracting the expandable portion axially along some or all of the zone of attention while the expandable portion is in the opened position to create axially extending, linear slits in the atherosclerotic material located therein while simultaneously trapping any encountered particulate above a certain size within the embolic protection device; placing the expandable portion in the closed position once a proximal end of the zone of attention is reached to capture the particulate within the embolic protection device; removing the expandable portion from the vascular system so as to remove the captured particulate.
In the same field of endeavor, which is intravascular treatment devices, Ressemann teaches (Fig. 17) a method steps of an embolic protection device (220) surrounding a distal half of the expandable portion (16); retracting the expandable portion axially along some or all of the zone of attention while the expandable portion is in the opened position to create slits in the atherosclerotic material located 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have the method steps of: an embolic protection device surrounding a distal half of the expandable portion; retracting the expandable portion axially along some or all of the zone of attention while the expandable portion is in the opened position to create axially extending, linear slits in the atherosclerotic material located therein while simultaneously trapping any encountered particulate above a certain size within the embolic protection device; placing the expandable portion in the closed position once a proximal end of the zone of attention is reached to capture the particulate within the embolic protection device; removing the expandable portion from the vascular system so as to remove the captured particulate. Doing so would enhance retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18), as taught by Ressemann.
Regarding claim 22, Pigott, as modified by Ressemann discloses the method of claim 21. Pigott further discloses wherein: each of the plurality of struts comprises a flattened portion (A, see annotated figure below) configured to permit each strut to ride along the atherosclerotic material within the zone of attention when the expandable portion is placed in the opened position and retracted axially through the blood vessel so as to limit a depth of penetration of said incising member into said atherosclerotic material (Par. 0044 & 0052).

    PNG
    media_image1.png
    321
    195
    media_image1.png
    Greyscale

Regarding claim 23, Pigott, as modified by Ressemann, discloses the method of claim 21. Pigott further discloses wherein: said intravascular catheter device further comprises a sheath [i.e. protective sheath] (Par. 0053).
Regarding claim 24, Pigott, as modified by Ressemann, discloses the method of claim 23. Pigott discloses further comprising the steps of: retracting said sheath prior to placing the expandable portion in the opened position (Par. 0041-0042).
Regarding claim 25, Pigott, as modified by Ressemann, discloses the method of claim 24. Pigott further discloses wherein: said expandable portion is biased in the opened position (Par. 0057).
Regarding claim 26, Pigott, as modified by Ressemann, discloses the method of claim 21. Pigott further discloses wherein: said intravascular catheter device further comprises an inner sleeve (240; Fig. 12) disposed within the flexible catheter tube; and said inner sleeve is supported for sliding movement within the flexible catheter tube and is configured to accommodate a guide wire (Par. 0034, 0040, 0057).
Regarding claim 27, Pigott, as modified by Ressemann, discloses the method of claim 26. Pigott further discloses wherein: said intravascular catheter device further comprises a tip member (238; Fig. 12) attached to the inner sleeve and the expandable portion; retraction of said tip member relative to 
Regarding claim 28, Pigott, as modified by Ressemann, discloses the method of claim 21. Pigott discloses wherein: the incising member defines a sharpened edge [i.e. the outward most part (abstract)] located along an upper edge thereof; the incising member extends along a midline of the strut; and the incising member extends along an entire length of the proximal half of the at least one strut (Figs. 11-13).
Regarding claim 31, Pigott, as modified by Ressemann discloses wherein: the embolic protection device comprises a mesh [i.e. fabric or filter-like material such as GORTEX and the like, or a polypropylene screening material, see Ressemann Col. 25, lines 30-35].
Regarding claim 32, Pigott, as modified by Ressemann discloses wherein: the embolic protection device comprises a cover having a plurality of apertures located therein, see Ressemann Col. 25, lines 30-40.
Regarding claim 33, an invention relating to intravascular treatment devices, Pigott discloses (Figs. 1 & 11-13) a method for preparing a zone of attention within a vascular system for subsequent angioplasty, said zone of attention comprising a blood vessel comprising atherosclerotic material (Par. 0023), the method comprising the steps of: providing an intravascular catheter device (10) comprising: a flexible catheter tube (230; Par. 0052 & 0028); an expandable portion (232) secured to a distal end of said flexible catheter tube (Par. 0053) and comprising a plurality of struts (234A-B), each defining an outer surface, wherein the expandable portion is operable between a closed position (Fig. 11) where the expandable portion has a first diameter, and an opened position (Fig. 12) where the expandable portion has a second diameter that is larger than the first diameter (Abstract); an inner sleeve (240) supported for sliding movement within the flexible catheter tube (Par. 0034 & 0057); a tip member (238) connected to a distal end of said inner sleeve and a distal end of said expandable portion (Par. 0053 & 
However, Pigott fails to disclose the method steps of: an embolic protection device surrounding a distal half of the expandable portion; retracting the expandable portion axially in a linear, non-rotating fashion along some or all of the zone of attention to an upstream location while the expandable portion is in the opened position to create multiple axially extending, straight-line slits in the atherosclerotic material located therein to fragment the atherosclerotic material and simultaneously trap any encountered particulate above a certain size within the embolic protection device; and and capturing the particulate within the embolic protection device.
In the same field of endeavor, which is intravascular treatment devices, Ressemann teaches (Fig. 17) a method steps of an embolic protection device (220) surrounding a distal half of the expandable portion (16); retracting the expandable portion axially in a linear fashion along some or all of the zone of attention to an upstream location while the expandable portion is in the opened position to create multiple slits in the atherosclerotic material located therein to fragment the atherosclerotic material and simultaneously trap any encountered particulate above a certain size within the embolic protection device (Col. 24, lines 58-66 & Col. 31, lines 45-60); and collapasing the struts, thereby placing the expandable portion in the closed position and capturing the particulate within the embolic protection device (Col. 28, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have the method steps of: an embolic protection device surrounding a distal half of the expandable portion; retracting the expandable portion axially in a linear, non-rotating fashion along some or all of the zone of attention to an upstream location while the expandable portion is in the opened position to create multiple axially extending, straight-line slits in the atherosclerotic material located therein to fragment the atherosclerotic material and simultaneously trap any encountered particulate above a certain size within the embolic protection device; and extending the inner sleeve so as to collapse the struts, thereby placing the expandable portion in the closed position and capturing the particulate within the embolic protection device. Doing so would enhance retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18), as taught by Ressemann.

Regarding claim 41, an invention relating to intravascular treatment devices, Pigott discloses (Figs. 1 & 11-13) a method for preparing a zone of attention within a vascular system for subsequent angioplasty, said zone of attention comprising a blood vessel comprising atherosclerotic material (Par. 0023 & 0052), said method comprising the steps of: introducing an intravascular catheter device (10) for preparing the zone of attention into the vascular system; negotiating an expandable portion (232) of the intravascular catheter device to a distal portion of the zone of attention (54; Fig. 3), wherein said expandable portion comprises a plurality of struts (234A-B)and is operable between a collapsed position (Fig. 11) where the expandable portion has a first diameter and an expanded position (Fig. 12) where the expandable portion has a second diameter that is larger than the first diameter (Abstract); placing the expandable portion in the expanded position such that a scoring element (236) extending from a proximal portion of at least one of the struts (Fig. 11; Abstract & Par. 0055) enters an adjacent portion of the atherosclerotic material at the zone of attention; and retracting the expandable portion axially along some or all of the zone of attention while the expandable portion is in the expanded position to create axially extending, linear slits in the atherosclerotic material located therein, thereby scoring and breaking surface tension in said atherosclerotic material (Par. 0043-0045); placing the expandable portion in the closed position once a proximal portion of the zone of attention is reached; and removing the expandable portion from the vascular system (Par. 0044).
However, Pigott fails to disclose the method step of: wherein said expandable portion comprises an embolic protection device surrounding a distal portion of the expandable portion which catches encountered particulate above a certain size within the embolic protection device while said expandable portion is retracted; placing the expandable portion in the closed position once a proximal to capture any particulate caught within the embolic protection device; and removing the expandable portion from the vascular system, thereby removing the captured particulate.
In the same field of endeavor, which is intravascular treatment devices, Ressemann teaches (Fig. 17) the method step of: wherein an expandable portion (16) comprises an embolic protection device (220) surrounding a distal portion of the expandable portion which catches encountered particulate above a certain size within the embolic protection device while said expandable portion is retracted (Col. 24, lines 58-66 & Col. 31, lines 45-60); placing the expandable portion in the closed position once a proximal portion of the zone of attention is reached to capture any particulate caught within the embolic protection device; and removing the expandable portion from the vascular system, thereby removing the captured particulate (Col. 28, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have the method step of: wherein said expandable portion comprises an embolic protection device surrounding a distal portion of the expandable portion which catches encountered particulate above a certain size within the embolic protection device while said expandable portion is retracted; placing the expandable portion in the closed position once a proximal portion of the zone of attention is reached to capture any particulate caught within the embolic protection device; and removing the expandable portion from the vascular system, thereby removing the captured particulate. Doing so would enhance retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18), as taught by Ressemann.
Regarding claim 42, Pigott, as modified by Ressemann, discloses the method of claim 41. Pigott discloses further comprising the steps of: performing the angioplasty at the zone of attention, thereby .
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott, in view of Ressemann, as applied to claim 27 above, and further in view of Weber et al. (US 2004/0204738), cited in previous office action.
Regarding claims 29-30, Pigott, as modified by Ressemann, discloses the method of claim 27. However, Pigott fails to further disclose wherein: said intravascular catheter device further comprises an expandable hoop located about an outer diameter of the expandable portion, including the outer surfaces of the struts, and secured to the embolic protection device, wherein the expandable hoop is configured to move between the opened and the closed positions; and wherein: the expandable hoop is located at a midline of the expandable portion; a distal end of the embolic protection device is attached to the tip member; and a proximal end of the embolic protection device is attached to the expandable hoop.
In same field endeavor, which is intravascular treatment devices, Weber teaches  (Figs. 3A-B) wherein: said intravascular catheter device further comprises an expandable hoop (314) located about an outer diameter of the expandable portion, including the outer surfaces of the struts, and secured to the embolic protection device (316), wherein the expandable hoop is configured to move between the opened and the closed positions (Figs. 3A-B); and wherein: the expandable hoop is located at a midline of the expandable portion (Fig. 3A); a distal end of the embolic protection device is attached to the tip member (Fig. 3A); and a proximal end of the embolic protection device is attached to the expandable hoop (Par. 0038 & 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Ressemann, to have the method steps of wherein: said intravascular catheter device further comprises an expandable hoop located .
Response to Arguments
Applicant's arguments filed 05/03/21 have been fully considered but they are not persuasive. 
Applicant argues prior art reference Pigott’s device is directed to plaque scoring and prior reference Ressemann’s device is directed to plaque removal. Hence, the prior art references are from two different field of endeavor and one of ordinary skill in the art would not find it obvious to combine the two references. Examiner respectfully disagrees. 
Both references come from the analogous art of intravascular treatment devices. Furthermore Ressemann is only being used to teach an embolic protection device to enhance retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18), as taught by Ressemann. Furthermore, Ressemann is not relied upon to teach rotational cutting, atherectomy, and/or plaque scoring. Additonally, the modification of Pigott in view of Ressemann would not render the device inoperable.
Applicant argues that hindsight is required for the combination of Pigott and Ressemann because Ressemann does not provide motivation for adding embolic protection to incising element of Pigott. Examiner respectfully disagrees. 
Ressemann provides the motivation of enhancing retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18).

Ressemann is being relied upon to teach an embolic protection device. Ressemann cutting means [i.e. expandable removal element (16; Fig. 17)] is considered evidential of a cutting means that can be retracted axially to disrupt an atherectomy and capture particulate in an embolic protection device (Col. 24, lines 58-66 & Col. 31, lines 45-60). 
Lastly, applicant argues that Pigott and Ressemann present different techniques for different purposes, hence one of ordinary skill in the art would not be motivated to look to Ressemann for modification of Pigott. Examiner respectfully disagrees.
Pigott and Ressemann are from the same field of endeavor, which is intravascular treatment devices. Additionally, Ressemann teaches the claimed embolic protection device for enhancing retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18). Hence, obviating the modification of Pigott to have the embolic protection device.
Applicant’s remaining arguments, with respect to the rejection of claims under 35 U.S.C. 103 rejection in view of Zacca have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of previously cited prior art references Pigott and Ressemann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771